


EXHIBIT 10.31
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated July 20, 2014, but effective
as of the Closing (as herein defined), is entered into by and between COMPRESSCO
PARTNERS GP INC., a Delaware corporation (the “Company”), and Charles B. Benge
(the “Employee”). Certain capitalized terms used herein are defined in Section 6
of this Agreement.
WHEREAS, the Company is the general partner of Compressco Partners, L.P., a
Delaware limited partnership (the “Partnership”) and Compressco Partners Sub,
Inc., a Delaware corporation (the “Purchaser”), is an indirect wholly owned
subsidiary of the Partnership;
WHEREAS, pursuant to a Stock Purchase Agreement dated July 20, 2014, by and
between the Purchaser and Warren Equipment Company (“Warren”), Purchaser has
agreed to purchase all of the issued and outstanding shares of Compressor
Systems, Inc. (“CSI”), a wholly owned subsidiary of Warren;
WHEREAS, the Employee has previously served as the Vice President of Compression
Services of CSI and through his position with CSI, has acquired knowledge of,
and experience related to, the business, trade secrets, proprietary and
confidential information, and goodwill of CSI which, if exploited by the
Employee in contravention of this Agreement, would seriously and adversely
affect the benefit or value of the assets and business acquired by the
Partnership Group pursuant to the Stock Purchase Agreement; and
WHEREAS, the Company desires to employ the Employee, conditioned upon the
closing (the “Closing”) of the transaction contemplated by the Stock Purchase
Agreement (the “Transaction”) and effective as of the Effective Date, and
Employee desires to be employed by the Company under the terms and conditions
hereinafter provided; and
WHEREAS, Employee acknowledges that in performing the services contemplated
herein for the Company, Employee will come into contact with customers and
suppliers of the Partnership Group and that Employee will have access to trade
secrets, proprietary and confidential information, and goodwill of the
Partnership Group not readily available to the public; and
WHEREAS, as a condition to the obligations of Purchaser to consummate the
Transaction as contemplated by the Stock Purchase Agreement, and to preserve the
value of the assets of the business being acquired by the Partnership Group, and
the confidential information and goodwill of the business of the Partnership
Group going forward, the Employee has agreed to enter into this Agreement.
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows.
1.Employment of Employee; Duties.


1.1    Employment. Conditioned upon the Closing of the Transaction as
contemplated by the Stock Purchase Agreement and subject to the terms and
conditions contained herein, the Company hereby agrees to employ the Employee as
of the date of the Closing (the “Effective Date”) and the Employee hereby
accepts employment from the Company effective as of the Effective Date.


1.2    Title. During the Employment Period (as defined in Section 2 hereof), the
Employee shall serve as Vice President of Compression Services of the Company.


1.3    Duties. During the Employment Period, the Employee shall have the normal
duties, responsibilities and authority commensurate with such position, and
shall perform and render all services and acts necessary to fulfill such duties
and responsibilities on the terms set forth herein. Except for excused leaves of
absence, the Employee shall, throughout the Employment Period, devote
substantially all of the Employee’s working time, attention, and ability to the
duties and responsibilities of the Employee’s position in furtherance of the
business affairs and activities of the Company and other members of the
Partnership Group; provided, that the Employee shall have the right to
participate in the following activities so long as such activities do not
conflict with any business of the




--------------------------------------------------------------------------------




Partnership Group or interfere with the Employee’s performance of his duties
hereunder: (i) engaging in and managing passive personal investments and
(ii) serving on civic, religious, educational and/or charitable boards and
committees. The Employee shall at all times be subject to, comply with, observe
and carry out the Partnership Group’s rules, regulations, policies and codes of
ethics and/or conduct applicable to employees of the Partnership Group generally
and in effect from time to time. If the Employee’s other business interests
present a conflict of interest or the appearance of a conflict of interest, the
Employee shall fully disclose the conflict or apparent conflict to the President
of the Company (the “President”) or the Designated Officer.


1.4    Location. The Employee's primary place of employment shall initially be
located at CSI's office at 7915 FM 1960 West, Houston, Texas, 77070, and will
remain such no less than the remaining term of lease on this office location.
Any time after this lease has expired and during the Employment Period (as
herein defined) Employee's office may be located at the Company's offices in the
Houston, Texas metropolitan area no further than a sixty (60) minute commute in
normal business traffic from Employee's current home in Waller, Texas. The
Employee will be required to travel to other offices and facilities of the
Partnership Group and other locations as reasonably necessary to perform his
duties; provided that, that Employee shall not be required to travel outside the
United States without the Employee's consent.


2.Term of Employment. The employment of the Employee hereunder shall continue
until the third (3rd) anniversary of the Effective Date (the “Initial Employment
Period”), unless terminated earlier in accordance with the provisions of Section
4 of this Agreement, and shall automatically be renewed and extended for
additional one (1) year periods (each an “Additional Employment Period”)
thereafter unless the Employee’s employment is terminated by either party giving
written notice to the other party not less than sixty (60) days in advance of
the expiration of the then-existing Initial Employment Period or Additional
Employment Period, as applicable. The period during which the Employee is
employed hereunder shall be referred to as the “Employment Period.” Termination
of employment due to non-renewal of the Initial Employment Period or any
Additional Employment Period, after providing the requisite sixty (60) days
prior written notice, shall not entitle the Employee to any Severance Benefits
(as herein defined) under this Agreement.


3.Compensation and General Benefits.


3.1    Base Salary.


During the Employment Period the Company agrees to pay to the Employee an
annualized base salary in an amount equal to $240,000 (such base salary, as may
be increased from time to time by the Company, is referred to herein as the
“Base Salary”). The Employee’s Base Salary, less amounts required to be withheld
under applicable law, shall be payable in equal installments in accordance with
the normal payroll practices and procedures in effect from time to time for the
payment of salaries to employees within the Partnership Group, but in no event
less frequently than monthly.
3.2    Annual Bonus. During the Employment Period, the Employee shall be
eligible to participate in the Cash Incentive Compensation Plan maintained by
TETRA Technologies, Inc. (“TETRA”) or such other bonus programs as may be
established for employees of the Partnership Group, as any such bonus program
may be amended from time to time (any such bonus program being referred to as
the “CICP”), in a manner that is consistent with other similarly situated
officers of the Company and the Partnership Group in general. The Employee’s
Annual Bonus opportunity under the CICP shall equal thirty-five percent (35%)
(the “Annual Target Bonus”) of the Base Salary. Any right to receive any bonus
payment shall be subject to the terms and conditions of the CICP. With respect
to the 2014 calendar year, Employee shall participate in the CICP on a pro-rata
basis and any Annual Bonus payable to the Employee shall be pro-rated from the
Effective Date.


3.3    Equity-Based Compensation.


(a)On the Effective Date, the Employee will be granted Phantom Units in
accordance with the terms and conditions of the Compressco Partners, L.P. 2011
Long Term Incentive Plan (the “Plan”) and the Phantom Unit Agreement dated the
Effective Date. The number of Phantom Units to be awarded to the Employee shall
be calculated by dividing $300,000 by the Fair Market Value (as such term is
delivered in the Plan) of the Partnership’s common units on the Effective Date
and by rounding up to the nearest whole unit. The Phantom Units shall vest as
set forth in the Phantom Unit Agreement.






--------------------------------------------------------------------------------




(b)Beginning in 2015 and continuing during the Employment Period, the Employee
shall, subject to approval of the MCC, be eligible to participate in, and
receive annual awards of equity-based compensation pursuant to, the Plan, or
such other similar equity compensation plans as may be adopted by the
Partnership, on a basis consistent with other officers of the Company.


3.4    Expenses. During the Employment Period, the Employee shall be entitled to
receive reimbursement from the Company for all reasonable and necessary business
expenses incurred by the Employee in performing the Employee’s duties hereunder
on behalf of the Company and the Partnership Group, subject to, and consistent
with, the Partnership Group’s policies for expense payment and reimbursement, in
effect from time to time.


3.5    Benefits. During the Employment Period, the Employee shall be entitled to
participate in, and to receive benefits under, any benefit plans, arrangements
or policies made available to employees of the Partnership Group generally,
subject to and on a basis consistent with the terms, conditions and overall
administration of each such plan, arrangement or policy.


3.6    Vacation. The Employee will be entitled to twenty-three (23) days of paid
vacation time each calendar year during the Employment Period, to be prorated
monthly for partial calendar years. It is the intent of the parties to this
Agreement that Employee will use all vacation in the calendar year in which it
is allotted. Any unused vacation remaining at the end of a calendar year will
not be carried over to the next year. The Employee shall provide reasonable
notice of any vacation time to be taken by the Employee to the President or the
Designated Officer.


4.Termination.


4.1    General. The employment of the Employee hereunder (and the Employment
Period) shall terminate as provided in Section 2 hereof, unless earlier
terminated in accordance with the provisions of this Section 4. Upon termination
of the Employee’s employment hereunder, the Employee (or his estate in the event
of this death) shall be entitled to receive (i) all amounts of earned but unpaid
Base Salary accrued through the date of his termination of employment, (ii) such
employee benefits, if any, as to which the Employee may be entitled under the
benefit plans, arrangements or policies of the Company to the date of
termination as otherwise expressly required by applicable law (including
pursuant to the Consolidated Omnibus Reconciliation Act of 1985, as amended
(“COBRA”)); provided, that the Company shall not be required to waive, pay or
reimburse any premium or contribution required of the Employee to continue any
COBRA coverage or other benefits, (iii) reimbursement of all unpaid expenses
incurred prior to the date of termination in accordance with Section 3.4 hereof,
and (iv) an amount equal to all accrued and unused vacation for the year of
termination (collectively, the “Accrued Amounts”). Except as expressly provided
otherwise in this Section 4, all other rights of the Employee (and all
obligations of the Company) hereunder shall terminate as of the date of such
termination.


4.2    Death or Disability of the Employee.


(a)The employment of the Employee hereunder (and the Employment Period) shall
terminate (i) automatically upon the death of the Employee and (ii) at the
option of the Company, upon not less than thirty (30) days’ prior written notice
to the Employee or the Employee’s personal representative or guardian, if the
Employee suffers a Total Disability (as defined below). In the event the
Employee’s employment is terminated pursuant to this Section 4.2, the Employee,
or his estate, shall be entitled to receive (i) the Accrued Amounts, which shall
be payable in a lump sum within thirty (30) days of any such termination, and
(ii) an amount equal to any unpaid Annual Bonus otherwise payable for the year
immediately preceding the year in which the employment of the Employee is
terminated pursuant to this Section 4.2, any such amount to be paid no later
than March 15 of the year in which such termination occurs.


(b)For purposes of this Agreement, “Total Disability” shall mean (i) the written
determination by a physician reasonably satisfactory to the Employee and the
Company that, because of a medically determinable disease, injury or other
physical or mental disability, the Employee is unable to substantially perform,
with or without reasonable accommodation, the essential job functions of the
Employee required hereby, and that such disability has lasted for ninety (90)
consecutive days or any one hundred eighty (180) days during the immediately
preceding twelve (12)-month period, in each case based upon medically available
reliable information or (ii) the Employee’s qualifying for benefits under the
Partnership Group’s long-term disability coverage, if any. In conjunction with
determining mental and/or physical disability for purposes of this Agreement,
the Employee hereby consents to (x) any examinations that the Company determines
are relevant to a determination of whether the Employee is mentally and
physically disabled or are required by the Company physician, (y) furnish such
medical information as may be reasonably requested and (z) waive any applicable
physician patient privilege that may arise because of such examination.




--------------------------------------------------------------------------------




4.3    Termination by the Company Without Cause.


(a)The Company may terminate the Employee’s employment without Cause (as defined
in Section 4.3(c)) upon thirty (30) days’ prior written notice and thereby
terminate the Employment Period under this Agreement.


(b)In the event the Employee’s employment is terminated pursuant to this Section
4.3, and at that time the Employee is ready, willing and able to continue
performing all of his duties under this Agreement, the Employee shall be
entitled to receive: (i) the Accrued Amounts, which shall be payable in a lump
sum within thirty (30) days of any such termination, and (ii) subject to
satisfying the requirements and conditions of Section 4.5 below: (A) his Base
Salary (in effect at the time of termination) for a period equal to the
remaining term of the Initial Employment Period, payable at such dates and times
in accordance with the Company’s normal payment practices and procedures (for
clarification, the Employee shall not be entitled to receive any continued
payment of Employee’s Base Salary in the event of any such termination following
the expiration of the Initial Employment Period); (B) if Employee elects to
receive continuation coverage for medical, prescription and dental benefits
under COBRA, the Company will, for a period equal to the remaining term of the
Initial Employment Period, waive or otherwise pay at regular monthly intervals
the contribution, if any, that would otherwise be required for the continuation
of coverage under a Partnership Group group health plan that Employee and his
dependents are eligible to receive, provided, however, that to receive such
waiver or contribution, the Employee must not be eligible to receive health
insurance benefits under any other employer’s group health plan (for
clarification, the Employee shall not be entitled to any waiver, or payment, of
any contribution as required for the continuation of such COBRA coverage in the
event of any such termination following the expiration of the Initial Employment
Period); (C) an amount equal to any unpaid Annual Bonus otherwise payable for
the year immediately preceding the year in which the employment of the Employee
is so terminated, any such amount to be paid, subject to the provisions of
Section 4.5, no later than March 15 of the year in which such termination
occurs; (D) an amount equal to the pro rata Annual Bonus for the year in which
such termination occurs, if determined to be payable for such year, such pro
rata payment to be paid, subject to the provisions of Section 4.5, no later than
March 15 of the year immediately following the year in which such termination
occurs; and (E) the Phantom Units awarded to the Employee as described in
Section 3.3(a) shall be accelerated and become fully vested at such time as the
Release (as herein defined) becomes final and irrevocable, and such Phantom
Units shall be settled as provided in the Phantom Unit Agreement or at such
later date as provided in Section 4.5. The payments and benefits provided in
clause (ii) of the preceding sentence are collectively referred to as the
“Severance Benefits.”


(c)For purposes of this Agreement, “Cause” means the occurrence of any one or
more of the following events:


(i)the failure by the Employee to perform his duties in any material respect
which is not cured within fifteen (15) days after written notice to the
Employee;


(ii)the indictment or conviction of the Employee of (A) any felony or the plea
of nolo contendere to any felony, or (B) any misdemeanor involving theft,
dishonesty or moral turpitude;


(iii)the Employee improperly receiving a benefit (personally or on behalf of
another Person) relating to the Company or any member of the Partnership Group
or the funds, properties or other assets of the Company or any member of the
Partnership Group that the Board of Directors of the Company (the “Board”)
considers to constitute fraud, embezzlement or misappropriation;


(iv)the failure by the Employee to comply in any material respect with any
previously announced and disclosed written policy or procedure or article or
component of any such written policy or procedure of the Partnership Group,
which, if curable, is not cured within fifteen (15) days after written notice;


(v)the Employee’s knowing or intentional misstatement of the financial records
of the Partnership Group or complicit actions in respect thereof (for the
avoidance of doubt, an error or mistake in the financial records shall not
constitute Cause);


(vi)the reckless or willful failure to disclose material financial or other
information concerning the Partnership Group to the Board, the President or to
any executive officer of TETRA following a request therefor;


(vii)the breach by the Employee of any of the terms of this Agreement which is
not cured within fifteen (15) days after written notice thereof;






--------------------------------------------------------------------------------




(viii)the Employee materially disparaging in a public manner the Company or any
member of the Partnership Group or their respective employees;


(ix)the Employee’s absence from the Company for a period of ten (10) consecutive
business days that is unrelated to approved vacation time, short or long-term
disability, illness, or other absence permitted by the Partnership Group’s
written policies or applicable law; and


(x)the misappropriation by the Employee of any business opportunity of any
member of the Partnership Group in violation of the terms hereof.


4.4    Termination by the Employee for Good Reason.


(a)The Employee may voluntarily terminate his employment (and the Employment
Period) at any time upon prior written notice to the Company for Good Reason (as
defined in Section 4.4(c)) as provided in Section 4.4(c) below. The Employee’s
written notice shall indicate that he is terminating his employment for Good
Reason and shall provide a detailed description of the reasons for such
termination for Good Reason. In the event the Employee does not indicate that he
is terminating his employment for Good Reason (including a detailed description
of the reasons therefor), he shall be deemed to have terminated his employment
without Good Reason in accordance with Section 4.7.


(b)In the event the Employee’s employment is terminated pursuant to this Section
4.4, the Employee shall be entitled to receive (i) the Accrued Amounts, which
shall be payable in a lump sum within thirty (30) days of any such termination,
and (ii) subject to satisfying the requirements of Section 4.5 below, the
Severance Benefits.


(c)For purposes of this Agreement, “Good Reason” means the occurrence of any of
the following events without the Employee’s consent: (i) a reduction in the
Employee’s Base Salary or a reduction in the Employee’s Annual Target Bonus
opportunity, (ii) the relocation of the office to which the Employee is
primarily assigned and expected to report to a location that is outside the
Houston, Texas metropolitan area as provided in Section 1.4 (exclusive of travel
incidental to the Employee’s performance of his duties hereunder), (iii) any
diminution in Employee’s authorities, duties or responsibilities or (iv) any
material breach by the Company of the obligations imposed upon the Company under
the terms of this Agreement, and the Company shall fail to cure such breach or
default within fifteen (15) days after written notice of such breach or default
is given by the Employee. Notwithstanding the foregoing definition of “Good
Reason,” any assertion by the Employee of Good Reason shall not be effective
unless all of the following conditions are satisfied: (i) the condition
described above giving rise to Good Reason must have arisen without the
Employee’s written consent; (ii) the Employee must provide written notice to the
Company of such condition within twenty (20) days of the Employee’s discovery of
the initial existence of condition; (iii) the condition specified in such notice
must remain uncorrected for fifteen (15) days after receipt of such notice by
the Company; and (iv) the date of the Employee’s termination of employment
because of the condition as specified in such notice must occur within ninety
(90) days after the Employee’s discovery of the condition as specified in such
notice.


4.5    Severance Benefit Payments. In the event that the Employee is entitled to
the Severance Benefits under Sections 4.3 or 4.4, such Severance Benefits shall,
subject to the following requirements, be payable in accordance with the
Company’s normal payroll practices and procedures, and shall be subject to all
applicable withholding. Except for such later payments as otherwise provided in
Sections 4.3, 4.4, or 4.8, Severance Benefits shall begin on the first regularly
scheduled payroll date determined by the Company (in accordance with Treas. Reg.
§1.409A-3(b)) to occur more than fifty-five (55) days from the Employee’s date
of termination (with any deferred Severance Benefits that otherwise would have
been paid during the period beginning on the date of termination and ending on
the date the first regularly scheduled payroll date to occur more than
fifty-five (55) days after the Employee’s date of termination to be paid, as
applicable, in a single lump sum on such payroll date), provided, that, within
such fifty-five (55) day period, (i) the Employee executes and delivers to the
Company a general release of any and all claims (but excluding (A) any claim for
unemployment compensation, (B) any claim for workers’ compensation benefits, and
(C) any vested, future benefits which the Employee is entitled to receive under
any Partnership Group “employee benefit plan,” within the meaning of Section
3(3) of ERISA, or under Section 2 or 3 or 4) in favor of the Company, the
Partnership, their Affiliates and their respective officers, managers,
directors, shareholders, partners, members and other Affiliates in substantially
the form attached to this Agreement as Exhibit A (the “Release”), and (ii) the
applicable revocation period, if any, prescribed by law and/or set forth in the
Release has expired without the Employee having withdrawn or revoked the
Release. If the Employee does not satisfy the requirements with respect to the
Release as hereinabove provided, the Employee shall not be entitled to any of
the Severance Benefits or any amount or benefit in lieu thereof.




--------------------------------------------------------------------------------






4.6    Termination by the Company For Cause. The Board may terminate the
employment of the Employee (and the Employment Period) under this Agreement at
any time for Cause by delivery of written notice to the Employee. The Board’s
written notice shall indicate that the Company is terminating the Employee’s
employment for Cause and shall provide a description of the reasons for such
termination for Cause. In the event the notice does not indicate that the
Company is terminating the Employee’s employment for Cause (including a
description of the reasons therefor), the Company shall be deemed to have
terminated the Employee’s employment without Cause in accordance with Section
4.3. Upon such termination for Cause, the Employee shall be entitled to receive
the Accrued Amounts, which shall be payable in a lump sum within thirty (30)
days of such termination.


4.7    Termination by the Employee Without Good Reason. The Employee may
voluntarily resign and thereby terminate the Employee’s employment (and the
Employment Period) under this Agreement at any time upon not less than thirty
(30) days’ prior written notice to the Company. Upon such termination, the
Employee shall be entitled to receive the Accrued Amounts, which shall be
payable in a lump sum within thirty (30) days of such termination.


4.8    Section 409A of the Code. This Agreement is intended, and its terms shall
be interpreted as necessary, to comply with Section 409A (“Section 409A”) of the
Internal Revenue Code of 1986, as amended (the “Code”). Notwithstanding anything
to the contrary in this Agreement, the parties mutually desire to avoid adverse
tax consequences associated with the application of Section 409A to this
Agreement and agree to cooperate fully and take appropriate reasonable actions
to avoid any such consequences under Section 409A, including delaying payments
and reforming the form of the Agreement if such action would reduce or eliminate
taxes and/or interest payable as a result of Section 409A. In this regard,
notwithstanding anything to the contrary in this Section 4, to the extent
necessary to comply with Section 409A, if the Employee is a “specified
employee,” as defined in Treas. Reg. §1.409A-1(i), and any partnership interests
of the Partnership are publicly traded on an established securities market or
otherwise, no payment or benefit that is subject to Section 409A shall be made
under this Agreement on account of the Employee’s “separation from service” with
the Company within the meaning of Section 409A of the Code before the date that
is the first day of the seventh month beginning after the date the Employee’s
separation from service (or, if earlier, the date of death of the Employee or
any other date permitted under Section 409A). For purposes of determining if
amounts payable under this Agreement by reason of the Employee’s termination are
owed, and if so, when they are to be paid or provided, the Employee shall be
considered to have terminated employment with the Company only when the
Employee’s employment with the Company ceases on what is then reasonably
expected and understood by the Employee and the Company to be a permanent basis
and such cessation constitutes a “separation from service” with respect to the
Company and its affiliates within the meaning of Section 409A and applicable
administrative guidance issued thereunder. To the extent that any amount or
benefit under this Agreement constitutes a reimbursement of an expense incurred
by, or the provision of benefits in kind to, the Employee and such amount or
benefit represents a “deferral of compensation,” all within the meaning of
Section 409A, then: (i) the amount of expenses eligible for reimbursement, or
in-kind benefits to be provided, under this Agreement during or for any taxable
year of the Employee shall not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, during or for any other taxable year of the
Employee; (ii) all reimbursements of expenses under this Agreement shall be made
by no later than the earlier of the date otherwise required under this Agreement
and the last day of the Employee’s taxable year following the taxable year of
the Employee in which the expense was incurred; and (iii) the right to
reimbursement or in-kind benefits under this Agreement shall not be subject to
liquidation or exchange for another benefit. For purposes of Section 409A, each
payment or amount due under this Agreement shall be considered a separate
payment, and the Employee’s entitlement to a series of payments under this
Agreement is to be treated as an entitlement to a series of separate payments.


4.9    Resignation from Officer and Director Positions. Upon the termination of
the Employee’s employment for any reason (unless otherwise agreed in writing by
the Company and the Employee), the Employee will be deemed to have resigned,
without any further action by the Employee, from any and all officer and/or
director positions that the Employee, immediately prior to such termination,
held with the Company or any member of the Partnership Group. If for any reason
this Section 4.9 is deemed to be insufficient to effectuate such resignations,
then the Employee will, upon the Company’s request, execute any documents or
instruments that the Company may deem necessary or desirable to effectuate such
resignations.






--------------------------------------------------------------------------------




5.Confidentiality, Work Product and Non-Competition and Non- Solicitation.


5.1    Confidentiality.


(a)In return for and in reliance upon the Employee’s covenants made in this
Section 5, the Company agrees to provide to the Employee during the Employment
Period certain valuable and proprietary Confidential Information pertaining to
the Partnership Group. In addition, the Company and the Partnership Group shall
provide the Employee during the Employment Period access to certain customers
and vendors and provide the Employee with the unique opportunity to develop
business relationships with such customers and vendors based, in part, upon
(i) the Partnership Group’s relationship, reputation and goodwill with those
customers, and (ii) the goodwill and business relationships of CSI being
acquired by the Purchaser.


(b)The Employee acknowledges that the confidential information of CSI (the “CSI
Confidential Information”) and the goodwill associated with the business
acquired by the Company and Partnership Group are of significant value to the
Company and the Partnership Group bargained for in the Transaction and that any
disclosure or use of the CSI Confidential Information in violation of this
Agreement would seriously and adversely affect the benefit or value of the
assets and business acquired by the Company and Partnership Group. The Employee
further acknowledges and agrees that in the course of his employment with the
Company and providing services to the Partnership Group, the Employee will be in
a position to (i) have access to and develop Confidential Information, (ii)
pursue business opportunities of the Partnership Group and (iii) develop
goodwill on behalf of the Partnership Group and that the Company shall provide
support for such activity such as the expense reimbursements as provided in
Section 3.4. The Employee recognizes that Partnership Group’s business interests
require a confidential relationship between each member of the Partnership Group
and the Employee and the fullest practical protection and confidential treatment
of all Confidential Information. At all times, both during and after the
Employment Period, the Employee shall not directly or indirectly appropriate,
download, print, copy, remove, use, disclose, divulge, communicate or otherwise
Misappropriate any Confidential Information, including, without limitation,
originals or copies of any Confidential Information, in any media or format,
except for the Partnership Group’s benefit within the course and scope of the
Employee’s employment or with the prior written consent of the President or the
Designated Officer.


(c)All Confidential Information, and all other information and property
affecting or relating to the business of the Partnership Group within the
Employee’s possession, custody or control, regardless of form or format, shall
remain, at all times, the property of the Partnership Group, the appropriation,
use and/or disclosure of which is governed and restricted by this Agreement.


(d)The Employee acknowledges and agrees that:


(i)during the Employment Period the Employee will occupy a unique position
within the Company and the Partnership Group, and the Employee is and will be
directly involved in the development and implementation of, or have access to,
Confidential Information and


(ii)in the event the Employee breaches this Section 5.1 with respect to any
Confidential Information, such breach shall be deemed to be a Misappropriation
of such Confidential Information and will result in immediate and irreparable
harm to the Partnership Group.


(e)Upon receipt of any formal or informal request, by legal process or
otherwise, seeking the Employee’s direct or indirect disclosure or production of
any Confidential Information to any Person, the Employee shall promptly and
timely notify the Company and the Designated Officer and provide a description
and, if applicable, provide a copy of such request to the Company so that the
Company, or the respective member or the Partnership Group, may obtain a
protective order or other appropriate remedy. In the event that no such
protective order or other remedy is obtained, or that the Company waives
compliance with the terms of this Section 5.1, the Employee will furnish only
that portion of the Confidential Information which the Employee is reasonably
advised in writing by counsel is legally required and will exercise reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded the Confidential Information.


(f)At any time the Company may request, during or after the Employment Period,
the Employee shall deliver to the Company all originals and copies of
Confidential Information and all other information and property affecting or
relating to the business of the Partnership Group within the Employee’s
possession, custody or control, regardless of form or format, including, without
limitation any Confidential Information produced by the Employee.






--------------------------------------------------------------------------------




(g)Upon termination or expiration of this Agreement, the Employee shall
immediately return to the Company all Confidential Information, regardless of
the form or format, and all other information and property affecting or relating
to the business of the Partnership Group, within the Employee’s possession,
custody or control, regardless of form or format, without the necessity of a
prior Company request.


(h)During the Employment Period, the Employee represents and agrees that the
Employee will not use or disclose any confidential or proprietary information or
trade secrets of others (excluding the use by the Employee for any proper
purpose of any such information of the Partnership Group’s customers in the
ordinary course of business), including but not limited to former employers
(other than CSI and the CSI Confidential Information), and that the Employee
will not bring onto the premises of the Company or any member of the Partnership
Group or access such confidential or proprietary information or trade secrets of
such others, unless consented to in writing by said others, and then only with
the prior written authorization of the Company.


5.2    Work Product/Intellectual Property.


(a)Assignment.     The Employee hereby assigns to the Company all right, title
and interest to all Work Product that (i) relates to any of the Partnership
Group’s actual business, research and development or existing or contemplated
products or services, or (ii) is conceived, reduced to practice, developed or
made using any equipment, supplies, facilities, assets, information or resources
of any member of the Partnership Group (including, without limitation, any
intellectual property rights).


(b)Disclosure. The Employee shall promptly disclose Work Product to the
President or the Designated Officer and perform all actions reasonably requested
by the Company (whether during or after the Employment Period), at the cost of
the Company, to establish and confirm the ownership and proprietary interest of
any member of the Partnership Group in any Work Product (including, without
limitation, the execution of assignments, consents, powers of attorney,
applications and other instruments). The Employee shall not file any patent or
copyright applications related to any Work Product except with the written
consent of the President or the Designated Officer.


5.3    Non-Competition and Non-Solicitation.


(a)In consideration of CSI Confidential Information acquired by the Company and
the Partnership Group and the other Confidential Information being provided, and
which the Company herein agrees to provide in the future, to the Employee as
stated in Section 5.1 hereof, and other good and valuable new consideration as
stated in this Agreement and as provided to the Employee as of the Effective
Date, including, without limitation, employment with the Company, the Phantom
Units being granted by the Partnership pursuant to Section 3.3(a), and the
business relationships, Partnership Group goodwill, work experience, client,
customer and/or vendor relationships and other benefits of employment that the
Employee will have the opportunity to obtain, use and develop under this
Agreement, the Employee agrees to the restrictive covenants stated in this
Section 5.3.


(b)During the Employment Period and until the end of the Restricted Period, the
Employee agrees that the Employee will not, directly or indirectly, on the
Employee’s own behalf or on the behalf of any other Person, within the
Restricted Area:


(i)engage in a Competing Business, including, without limitation, by owning,
managing, operating, controlling, being employed by, providing services as a
consultant or independent contractor to or participating in the ownership,
management, operation or control of any Competing Business;


(ii)induce or attempt to induce any customer, vendor, supplier, licensor or
other Person in a current or previous business relationship with any member of
the Partnership Group, (A) to do business with a Competing Business or (B) to
cease, restrict, terminate or otherwise reduce business with any member of the
Partnership Group, in each case regardless of whether the Employee initiates
contact; or


(iii)(A) solicit, recruit, persuade, influence or induce, or attempt to solicit,
recruit, persuade, influence or induce anyone employed by any member of the
Partnership Group (including any former employees of CSI who are employed by any
member of the Partnership Group as part of the Transaction), to cease or leave
their employment relationship with any member of the Partnership Group or (B)
hire, employ or otherwise attempt to establish, for any Person, any employment,
consulting, independent contractor or other business relationship with any
Person who is or was during the prior twelve (12) months employed by any member
of the Partnership Group (including any former employees of CSI who are employed
by any member




--------------------------------------------------------------------------------




of the Partnership Group as part of the Transaction); provided, however, the
Employee may, directly or indirectly, on the Employee’s own behalf or on behalf
of any other Person, hire any former employee of the Company or the Partnership
Group whose employment with the Company or Partnership Group had terminated not
less than three (3) months prior to the date of hire and (i) who is not
specifically solicited for employment by the Employee, either directly or
indirectly, but who on his or her own initiative seeks employment with Employee
or any other Person with whom the Employee is affiliated, or (ii) who responds
to a general ad for employment published by Employee, or any other Person with
whom the Employee is affiliated, that is not specifically targeted to employees
of the Partnership Group.


(c)The parties hereto acknowledge and agree that, notwithstanding anything in
Section 5.3(b)(i) hereof, the Employee may own or hold, solely as passive
investments, securities of Persons engaged in any business that would otherwise
be included in Section 5.3(b)(i), as long as with respect to each such
investment the securities held by the Employee do not exceed one percent (1%) of
the outstanding securities of such Person and such securities are publicly
traded and registered under Section 12 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”); provided, however, that the Employee shall not
be permitted to, directly or indirectly, participate in, or attempt to
influence, the management, direction or policies of (other than through the
exercise of any voting rights held by the Employee in connection with such
securities), or lend the Employee’s name to, any such Persons.


(d)The Employee acknowledges and agrees that, for purposes of this Section 5.3,
indirect acts by the Employee shall include, without limitation, an act by any
entity directly or indirectly controlled by the Employee. Employee may not avoid
the purpose and intent of this Section 5.3 by engaging in the restricted conduct
within the Restricted Area from a remote location through means such as
telecommunications, written correspondence, computer generated or assisted
communications including, without limitation, email or the internet, or other
similar methods.


(e)The Employee acknowledges that (i) the restrictive covenants contained in
this Section 5.3 hereof are ancillary to and part of an otherwise enforceable
agreement, such being the agreements concerning Confidential Information and
other consideration as stated in this Agreement, (ii) at the time that these
restrictive covenants are made, the limitations as to time, geographic scope and
activity to be restrained, as described herein, are reasonable and do not impose
a greater restraint than necessary to protect the goodwill and other legitimate
business interests of the Partnership Group, including without limitation,
Confidential Information (including trade secrets), client, customer and/or
vendor relationships, client and/or customer goodwill and business productivity,
(iii) in the event of termination of the Employee’s employment, the Employee’s
experiences and capabilities are such that the Employee can obtain gainful
employment without violating this Agreement and without the Employee incurring
undue hardship, (iv) based on the relevant benefits and other new consideration
provided for in this Agreement, including, without limitation, the disclosure
and use of Confidential Information, the restrictive covenants of this Section
5.3, as applicable according to their terms, shall remain in full force and
effect even in the event of the Employee’s involuntary termination from
employment, with or without Cause, (v) the Employee has carefully read this
Agreement and has given careful consideration to the restraints imposed upon the
Employee by this Agreement and consents to the terms of the restrictive
covenants in this Section 5.3, with the knowledge that this Agreement may be
terminated at any time in accordance with the provisions hereof and (vi) the
restrictions set forth in this Section 5.3 are fair and reasonable in light of
the nature and wide geographic scope of the Partnership Group’s operations,
which occur throughout the Restricted Area and the Employee’s level of control
over, contact with, and association, with the Partnership Group’s business
throughout the Restricted Area.


5.4    Interpretation; Severability.


(a)The Employee has carefully considered the possible effects on the Employee of
the covenants not to compete, the confidentiality provisions and the other
obligations contained in this Agreement, and the Employee recognizes that the
Company has made every effort to limit the restrictions placed upon the Employee
to those that are reasonable and necessary to protect the Partnership Group’s
legitimate business interests.


(b)The Employee acknowledges and agrees that the restrictive covenants set forth
in this Agreement are reasonable and necessary in order to protect the
Partnership Group’s valid business interests, including the assets and business
acquired in the Transaction. It is the intention of the parties hereto that the
covenants, provisions and agreements contained herein shall be enforceable to
the fullest extent allowed by law. If any covenant, provision or agreement
contained herein is found by a court having jurisdiction to be unreasonable in
duration, scope or character of restrictions, or otherwise to be unenforceable,
such covenant, provision or agreement shall not be rendered unenforceable
thereby, but rather the duration, scope or character of restrictions of such
covenant, provision or agreement shall be deemed reduced or modified with
retroactive effect to render such covenant, provision or agreement




--------------------------------------------------------------------------------




reasonable or otherwise enforceable (as the case may be), and such covenant,
provision or agreement shall be enforced as modified. If the court having
jurisdiction will not review the covenant, provision or agreement, the parties
hereto shall mutually agree to a revision having an effect as close as permitted
by applicable law to the provision declared unenforceable. The parties hereto
agree that if a court having jurisdiction determines, despite the express intent
of the parties hereto, that any portion of the covenants, provisions or
agreements contained herein are not enforceable, the remaining covenants,
provisions and agreements herein shall be valid and enforceable. Moreover, to
the extent that any provision is declared unenforceable, the Company shall have
any and all rights under applicable statutes or common law to enforce its rights
with respect to any and all Confidential Information or unfair competition by
the Employee.


6.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:


(a)An “Affiliate” of any specified Person means any other Person, whether now or
hereafter existing, directly or indirectly controlling or controlled by, or
under direct or indirect common control with, such specified Person. For
purposes hereof, “control” or any other form thereof, when used with respect to
any Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.


(b)“Annual Bonus” means any annual bonus to which Employee is awarded and
eligible to receive as contemplated by Section 3.2.


(c)“Competing Business” means any business that competes in any manner with the
business or activities of any member of the Partnership Group as conducted from
time to time during the Employment Period, including, without limitation, any
enterprise that engages in, owns or operates any business that develops,
markets, provides, manufactures, distributes, or sells any Competing Products or
Competing Services.


(d)“Competing Products” means natural gas compressor packages and engine-driven
crude oil pump packages, each as used in the petroleum industry.


(e)“Competing Service” means (i) the design, engineering, fabrication, sale,
rental, transportation, operation, repair and maintenance of, or provision of
services utilizing, natural gas compressor packages used in the petroleum
industry, and (ii) the design, engineering and sale of, or the provision of
services utilizing, engine-driven crude oil pump packages used in the petroleum
industry.


(f)“Confidential Information”


(i)Definition. “Confidential Information” means any and all material,
information, ideas, inventions, formulae, patterns, compilations, programs,
devices, methods, techniques, processes, know how, plans (marketing, business,
strategic, technical or otherwise), arrangements, pricing and other data of or
relating to any members of the Partnership Group (as well as their customers
and/or vendors) that is confidential, proprietary or trade secret (A) by its
nature, (B) based on how it is treated or designated by any member of the
Partnership Group, (C) because the disclosure of which would have an adverse
effect on the business or planned business of the Partnership Group and/or (D)
as a matter of law. Confidential Information also includes all CSI Confidential
Information.


(ii)Exclusions. Confidential Information does not include material, data, and/or
information (A) that any member of the Partnership Group has voluntarily placed
in the public domain, (B) that has been lawfully and independently developed and
publicly disclosed by third parties, (C) that constitutes the general
non-specialized knowledge and skills gained by the Employee during the
Employment Period or (D) that otherwise enters the public domain through lawful
means; provided, however, that the unauthorized appropriation, use or disclosure
of Confidential Information by the Employee, directly or indirectly, shall not
affect the protection and relief afforded by this Agreement regarding such
information.


(iii)Inclusions. Confidential Information includes, without limitation, the
following information (including without limitation, compilations or collections
of information) relating or belonging to any member of the Partnership Group (as
well as their clients, customers and/or vendors) and created, prepared,
accessed, used or reviewed by the Employee during or after the Employment
Period: (1) product and manufacturing information, such as manufacturing
processes; (2) scientific and technical information, such as research and




--------------------------------------------------------------------------------




development, tests and test results, studies and analyses; (3) financial and
cost information, such as operating and production costs, costs of goods sold,
costs of supplies and manufacturing materials, financial statements and reports,
profit and loss information, margin information and financial performance
information; (4) customer related information, such as customer related
contracts, engagement and scope of work letters, proposals and presentations,
customer-related contacts, lists, identities and prospects, practices, plans,
histories, requirements and needs, price information and information concerning
client or customer products, services, businesses or equipment specifications;
(5) vendor and supplier related information, such as the identities, practices,
history or services of any vendors or suppliers and vendor or supplier contacts;
(6) sales, marketing and price information, such as marketing and sales programs
and related data, sales and marketing strategies and plans, sales and marketing
procedures and processes, pricing methods, practices and techniques and pricing
schedules and lists; (7) database, software and other computer related
information, such as computer programs, data, compilations of information and
records, software and computer files, presentation software and computer-stored
or backed-up information including, but not limited to, e-mails, databases, word
processed documents, spreadsheets, notes, schedules, task lists, images and
video; (8) employee-related information, such as lists or directories
identifying employees, representatives and contractors, and information
regarding the competencies (knowledge, skill, experience), compensation and
needs of employees, representatives and contractors and training methods; and
(9) business- and operation-related information, such as operating methods,
procedures, techniques, practices and processes, information about acquisitions,
corporate or business opportunities, information about partners and potential
investors, strategies, projections and related documents, contracts and licenses
and business records, files, equipment, notebooks, documents, memoranda,
reports, notes, sample books, correspondence, lists and other written and
graphic business records.


(g)“Designated Officer” means one or more executive officers of TETRA as
identified by the Board from time to time for purposes of this Agreement.


(h)“ERISA” means the Employee Retirement Security Act of 1974, as amended, and
the rules and regulations promulgated thereunder.


(i)“Misappropriate,” or any form thereof, means:


(i)the acquisition of any Confidential Information by a Person who knows or has
reason to know that the Confidential Information was acquired by theft, bribery,
misrepresentation, breach or inducement of a breach of a duty to maintain
secrecy or espionage through electronic or other means (each, an “Improper
Means”); or


(ii)the disclosure or use of any Confidential Information without the express
consent of the Company by a Person who (A) used Improper Means to acquire
knowledge of the Confidential Information, (B) at the time of disclosure or use,
knew or had reason to know that his or her knowledge of the Confidential
Information was (x) derived from or through a Person who had utilized Improper
Means to acquire it, (y) acquired under circumstances giving rise to a duty to
maintain its secrecy or limit its use or (z) derived from or through a Person
who owed a duty to any member of the Partnership Group to maintain its secrecy
or limit its use or (C) before a material change of his or her position, knew or
had reason to know that it was Confidential Information and that knowledge of it
had been acquired by accident or mistake.


(j)“Partnership Group” means the Company, the Partnership and its direct and
indirect subsidiaries. Following the Effective Date, CSI shall be included in
the Partnership Group.


(k)“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, business trust, joint-stock company,
estate, trust, unincorporated organization, government or other agency or
political subdivision thereof or any other legal or commercial entity.


(l)“Restricted Area” means (i) initially the States of Alabama, Arkansas,
Arizona, Colorado, Kansas, New Mexico, North Dakota, Ohio, Oklahoma,
Pennsylvania, Tennessee, Texas, Utah, West Virginia and Wyoming, the parishes of
Louisiana listed on Exhibit B attached hereto, Argentina, Australia, Austria,
Canada, China, Columbia, Germany, Indonesia, Italy, Mexico, Poland, Peru,
Romania, Ukraine, and Venezuela, and (ii) shall also include such additional
states, countries and territories in which the Partnership Group, during the
Employment Period, engages in or operates a Competing Business.






--------------------------------------------------------------------------------




(m)“Restricted Period” means a period equal to the remaining term of the Initial
Employment Period as of the date of termination of employment; provided, that in
the event an enforcement remedy is sought under Section 5.3, the Restricted
Period shall be extended by one day for each day the Employee failed to comply
with the restriction at issue under Section 5.3.


(n)“Work Product” means all patents and patent applications, all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, creative works, discoveries, software, computer programs,
modifications, enhancements, know-how, formulations, concepts and ideas, and all
similar or related information (in each case whether or not patentable), all
copyrights and copyrightable works, all trade secrets, confidential information,
and all other intellectual property and intellectual property rights that are
conceived, reduced to practice, developed or made by the Employee either alone
or with others in the course of employment with the Company (including
employment prior to the date of this Agreement).


7.Miscellaneous.


7.1    Non-Disparagement. The Employee agrees that during the Employment Period
or at any time thereafter, the Employee will not make any statements, comments
or communications in any form, oral, written or electronic to any customer,
client or supplier of any member of the Partnership Group or to any other third
party, which would constitute libel, slander or disparagement of such member of
the Partnership Group, including, without limitation, any such statements,
comments or communications that criticize, ridicule or are derogatory to any
member of the Partnership Group; provided, however, that the terms of this
Section 7.1 shall not apply to communications between the Employee and, as
applicable, the Employee’s attorneys or other persons with whom communications
would be subject to a claim of privilege existing under common law, statute or
rule of procedure. The Employee further agrees that the Employee will not in any
way solicit or encourage any such statements, comments or communications from
others.


7.2    Injunctive Relief. The parties agree and acknowledge that money damages
would not be sufficient remedy for any breach of Section 5 or Section 7.1 by the
Employee, and the Company and the members of the Partnership Group shall be
entitled to enforce the provisions of Section 5 and Section 7.1 by terminating
payments or benefits (including Severance Benefits) then or thereafter owing to
the Employee under this Agreement and to specific performance and injunctive
relief as remedies for such breach or any threatened breach. The remedies set
forth in this Section 7.2 shall not be deemed the exclusive remedies for a
breach of Section 5 or Section 7.1 and shall be in addition to all other
remedies available, at law and in equity, including without limitation the
recovery of damages from the Employee and his agents and the recovery of all
attorney’s fees and costs incurred by the Company in obtaining any such relief
or recovery.


7.3    Entire Agreement; Waiver. This Agreement contains the entire agreement
between the Employee and the Company with respect to the subject matter hereof
and supersedes any and all prior understandings or agreements, whether written
or oral between the Employee and the Company. No modification or addition hereto
or waiver or cancellation of any provision hereof shall be valid except by a
writing signed by the party to be charged therewith. No delay on the part of any
party to this Agreement in exercising any right or privilege provided hereunder
or by law shall impair, prejudice or constitute a waiver of such right or
privilege.


7.4    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas without giving effect to
any choice or conflict of law provision or rule (whether of the State of Texas
or any other jurisdiction) that would cause the application of laws of any
jurisdictions other than those of the State of Texas.


7.5    Submission to Jurisdiction. Each party hereto (a) submits to the
jurisdiction of any state or federal court sitting in Harris County, Texas in
any action or proceeding arising out of or relating to this Agreement (b) agrees
that all claims in respect of such action or proceeding may be heard and
determined in any such court, (c) waives any claim of inconvenient forum or
other challenge to venue in such court, and (d) agrees not to bring any action
or proceeding arising out of or relating to this Agreement in any other court or
forum.


7.6    Successors and Assigns; Binding Agreement. The rights and obligations of
the parties under this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their heirs, successors and permitted assigns.
Successors of the Company who shall assume the Company’s rights and obligations
hereunder include, but are not limited to, any successor by way of merger,
consolidation or sale of all or substantially all of the Company’s assets or
equity interests. The Company may assign its rights and obligations under this
Agreement to




--------------------------------------------------------------------------------




any other member of the Partnership Group without the prior consent of the
Employee and such member of the Partnership Group shall succeed to the rights
and obligations of the Company hereunder. This Agreement is a personal contract,
and except as specifically set forth herein, this Agreement and the rights and
interests of the parties hereto may not be sold, transferred, assigned, pledged
or hypothecated by any party without the prior written consent of the others.


7.7    Representation by Counsel; Independent Judgment. Each of the parties
hereto acknowledges that (a) such party has read this Agreement in its entirety
and understands all of its terms and conditions, (b) such party has had the
opportunity to consult with any individuals of its choice regarding its
agreement to the provisions contained herein, including legal counsel of its
choice, and any decision not to was such party’s alone and (c) such party is
entering into this Agreement of its own free will, without coercion from any
source, based upon its own independent judgment.


7.8    Interpretation. The parties and their respective legal counsel actively
participated in the negotiation and drafting of this Agreement, and in the event
of any ambiguity or mistake herein, or any dispute among the parties with
respect to the provisions hereto, no provision of this Agreement shall be
construed unfavorably against any of the parties on the ground that the party or
the party’s counsel was the drafter thereof.


7.9    Survival. The provisions of Sections 5 and 7 hereof, and those portions
of this Agreement necessary to apply, enforce and interpret them, shall survive
the termination of this Agreement.


7.10    Notices. All notices and communications hereunder shall be in writing
and shall be deemed properly given and effective when received, if sent by
facsimile or telecopy, or by postage prepaid by registered or certified mail,
return receipt requested, or by other delivery service which provides evidence
of delivery, as follows:


If to the Company, to:


Compressco Partners GP Inc.
101 Park Avenue, Suite 1200
Oklahoma City, Oklahoma 73102
Attn: Board of Directors


with a copy to:


TETRA Technologies, Inc.
24955 Interstate 45 North
The Woodlands, Texas 77380
Attn: General Counsel


If to the Employee, to:
Charles B. Benge        


or to such other address as one party may provide in writing to the other party
from time to time.
7.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Facsimile transmission or
other means of electronic transmission of any signed original document will be
deemed the same as delivery of an original. At the request of any party, the
parties will confirm facsimile transmission or other means of electronic
transmission by signing a duplicate original document.


7.12    Captions. Paragraph headings are for convenience only and shall not be
considered a part of this Agreement.


7.13    Withholding. The Employee authorizes the Company to make any deductions
from Employee’s compensation hereunder that are necessary to comply with any
federal, state or local laws on withholdings, to compensate for any property not
returned, money owed by the Employee to the Company, or to recover advances made
to the Employee.






--------------------------------------------------------------------------------




7.14    No Guarantee of Tax Treatment. The Company makes no representation or
warranty, and undertakes no covenant, regarding any federal, state or local tax
treatment of amounts or matters subject to this Agreement or any federal, state
or local tax treatment applicable to or inapplicable to the Employee.


[SIGNATURES ON FOLLOWING PAGE]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have duly executed this Agreement, intending it
as a document under seal, to be effective for all purposes as of the Effective
Date.


COMPRESSCO PARTNERS GP INC.




By: /s/Timothy A. Knox                        
Name:    Timothy A. Knox                    
Title: President                            


EMPLOYEE




/s/Charles B. Benge                        
Charles B. Benge, Individually








--------------------------------------------------------------------------------






EXHIBIT A
TO
EMPLOYMENT AGREEMENT


RELEASE AGREEMENT
This Release Agreement (“Release Agreement”) is entered into by and between
Charles B. Benge (“Employee”) and Compressco Partners GP Inc., a Delaware
corporation (the “Company”), as follows:
WHEREAS, the Employee and the Company have entered into that certain Employment
Agreement (the “Employment Agreement”) dated July 20, 2014 which sets forth the
terms and conditions of the Employee’s employment with the Company and further
provides in Section 4 thereof that the Employee may be entitled to receive
Severance Benefits upon the termination of the Employee’s employment under the
circumstances as described in, and subject to the conditions of, Section 4 of
the Employment Agreement; and
WHEREAS, the Employment Agreement contemplates that the Employee will execute
and deliver to the Company this Release Agreement within fifty-five (55) days of
a termination for which any Severance Benefits are payable (a “Qualifying
Termination”), and the Employee and the Company desire to execute this Release
Agreement to resolve all issues relating to the employment of the Employee by
the Company.
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the Employment Agreement, the parties agree as follows:
1.    Definitions. All capitalized terms not otherwise defined in this Release
Agreement shall have the meaning ascribed thereto in the Employment Agreement.
2.    Qualifying Termination Payments and Conditions.
(a)    The Employee and the Company acknowledge and agree that the date of
Termination is _______________, 201__.
(b)    Subject to the terms and conditions of the Employment Agreement,
including the Employee’s execution and delivery of this Release Agreement and
non-revocation of the ADEA Release contained herein, the Company agrees to pay
or provide to the Employee the Severance Benefits as contemplated by Section 4
of the Employment Agreement in the manner set forth therein.
3.    General Release. In consideration of the benefits set forth herein and in
the Employment Agreement, the Employee hereby fully, finally, and completely
releases the Company, the Partnership and each other member of the Partnership
Group, their Affiliates and their respective officers, directors, managers,
control persons, employees, agents, representatives and assigns of any of them
(collectively, the “Released Parties”), from any and all liabilities, claims,
actions, losses, expenses, demands, costs, fees, damages and/or causes of
action, of whatever kind or character, whether now known or unknown
(collectively, “Claims”), arising from, relating to, or in any way connected
with, any facts or events occurring on or before the execution of this Release
Agreement that he may have against any member of the Partnership Group or any
Released Parties, including, but not limited to any such Claims arising out of
or in any way related to the Employee’s employment with the Company, or any
member of the Partnership Group, or the termination of such employment,
including but not limited to, any violation of any federal, state or local
statute, any breach of contract, any wrongful termination, or other tort or
cause of action. The Employee confirms that this Release Agreement was neither
procured by fraud nor signed under duress or coercion. Further, the Employee
waives and releases the Released Parties from any Claims that this Release
Agreement was procured by fraud or signed under duress or coercion so as to make
the Release Agreement not binding. The Employee understands and agrees that by
signing this Release Agreement, he is giving up the right to pursue any legal
Claims released herein that he may currently have against the Company or any
Released Parties, whether or not he is aware of such Claims, and specifically
agrees and covenants not to bring any legal action for any Claims released
herein. The only claims that are excluded from this Release Agreement are
(i) Claims arising after the date of this Release Agreement, if any, including
any future Claims relating to the Company’s performance of its obligations under
Section 4 of the Employment Agreement, (ii) any claim for unemployment
compensation,




--------------------------------------------------------------------------------




(iii) any claim for workers’ compensation benefits, and (iv) any vested, future
benefits which the Employee is entitled to receive under any Company “employee
benefit plan,” within the meaning of Section 3(3) of ERISA.
4.    ADEA Release. The Employee hereby completely and forever releases and
irrevocably discharges the Released Parties, from any and all Claims arising
under the Age Discrimination in Employment Act (“ADEA”) on or before the date
the Employee signs this Release Agreement (the “ADEA Release”), and hereby
acknowledges and agrees that: (i) this Release Agreement, including the ADEA
Release, was negotiated at arm’s length; (ii) this Release Agreement, including
the ADEA Release, is worded in a manner that the Employee fully understands;
(iii) the Employee specifically waives any rights or claims under the ADEA; (iv)
the Employee knowingly and voluntarily agrees to all of the terms set forth in
this Release Agreement, including the ADEA Release; (v) the Employee
acknowledges and understands that any Claims under the ADEA that may arise after
the date of this Release Agreement are not waived; (vi) the rights and claims
waived in this Release Agreement, including the ADEA Release, are in exchange
for consideration over and above anything to which the Employee was already
entitled; (vii) the Employee has been and hereby is advised in writing to
consult with an attorney prior to executing the Release Agreement, including the
ADEA Release; (viii) the Employee acknowledges that he has been given a period
of up to twenty-one (21) days from receipt of this Release Agreement to consider
the ADEA Release prior to executing it and acknowledges and agrees that any
change in the terms of this Release Agreement, whether material or immaterial,
after the date that the Employee first receives this Release Agreement shall not
affect or restart such twenty-one (21) day consideration period; and (ix) the
Employee understands that he has been given a period of seven (7) days from the
date of the execution of this Release Agreement to revoke the ADEA Release, and
understands and acknowledges that the ADEA Release will not become effective or
enforceable until the revocation period has expired. If the Employee elects to
revoke this ADEA Release, revocation must be in writing and presented to [Name],
[Title], Compressco Partners GP Inc., 101 Park Avenue, Suite 1200, Oklahoma
City, Oklahoma 73102, within seven (7) days from the date of the execution of
the Release Agreement.
5.    Reaffirmation of Continuing Obligations. Nothing in this Release Agreement
shall be deemed to affect or relieve the Employee from any continuing obligation
contained in any other agreement with the Company or the Company’s rights with
respect thereto. The Employee specifically acknowledges and reaffirms his
continuing obligations to the Company under Section 5 and Section 7.1 of the
Employment Agreement. The Employee further acknowledges that this reaffirmation
is material to this Release Agreement, and the Employee acknowledges and agrees
that his continuing obligations under Section 5 and Section 7.1 of the
Employment Agreement are reasonable and enforceable and that he will not
challenge or violate these covenants.
6.    Confidentiality. The Employee agrees to keep strictly confidential all
information contained in, or relating to, this Release Agreement.
7.    Modification; Waiver. No modification or addition hereto or waiver or
cancellation of any provision hereof shall be valid except by a writing signed
by the party to be charged therewith. No delay on the part of any party to this
Release Agreement in exercising any right or privilege provided hereunder or by
law shall impair, prejudice or constitute a waiver of such right or privilege.
8.    Severability. If any provision contained in this Release Agreement is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein shall remain in full force and effect as if
the provision which was determined to be void, illegal or unenforceable had not
been contained herein.
9.    Fully Understood; Payments Received. By signing this Release Agreement,
the Employee acknowledges and affirms that he has read and understands the
foregoing Release Agreement, had the ability to consult with counsel, agreed to
the terms of the Release Agreement, and acknowledges receipt of a copy of the
Release Agreement. The Employee also hereby acknowledges and affirms the
sufficiency of the Severance Benefits recited herein. The Employee further
acknowledges that upon receipt of the Severance Benefits recited herein, he
shall not be entitled to any further payment, compensation or remuneration of
any kind from the Company or any other member of the Partnership Group, with
respect to the Employee’s employment with the Company or otherwise.
10.    Miscellaneous. This Release Agreement shall be subject to the terms and
provision of Article 7, excluding Section 7.3, of the Employment Agreement,
which is incorporated herein, mutatis mutandis.
11.    Entire Agreement. This Release Agreement contains the entire agreement
between the Employee and the Company and supersedes any and all prior
understandings or agreements with respect to the subject matter




--------------------------------------------------------------------------------




hereof, whether written or oral, except as set forth herein and with respect to
any of the Employee’s continuing obligations contained elsewhere (including, but
not limited to, those contained in the Employment Agreement), which shall
continue and remain in full force and effect per the terms of those covenants.
COMPRESSCO PARTNERS GP INC.




By:
Its:
Date:
 
CHARLES B. BENGE




___________________________________


Date:
 
 
 











